 
 
I 
111th CONGRESS
1st Session
H. R. 3605 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2009 
Mr. Rooney (for himself and Mr. Putnam) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to authorize States to issue special permits to allow the operation of vehicles of up to 95,000 pounds on Interstate System highways for the hauling of livestock. 
 
 
1.Vehicle weight limitations for Interstate System highwaysSection 127(a) of title 23, United States Code, is amended by adding at the end the following:

(13)Hauling of livestockA State may allow, by special permit, the operation of vehicles with a gross vehicle weight of up to 95,000 pounds for the hauling of livestock. The cost of a special permit issued under this paragraph may not exceed $200 per year for a livestock trailer.. 
 
